                                          Case 3:18-cv-02553-JSC Document 135 Filed 04/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VICTORIA CARD,                                      Case No. 18-cv-02553-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: PLAINTIFF'S MOTION
                                                 v.                                          TO EXTEND DISCOVERY CUTOFF
                                   9

                                  10     RALPH LAUREN CORPORATION, et al.,                   Re: Dkt. No. 125
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The deadline to complete fact discovery in this case has been extended twice. (Dkt. Nos.

                                  14   98, 110.) The current fact discovery deadline was March 31, 2021. The expert disclosure deadline

                                  15   was March 1, 2021. Although this case was removed to this Court on April 30, 2018, as of March

                                  16   8, 2021, Plaintiff had not served any notices of deposition nor disclosed any experts. Finally, on

                                  17   March 9, 2021, Plaintiff served a 30(b)(6) deposition notice. Plaintiff’s notice was untimely as the

                                  18   Court’s civil standing order requires that all notices of deposition of fact witnesses be served at

                                  19   least 30 days before the close of fact discovery. The Court imposed this rule because it is difficult

                                  20   for depositions to be noticed and occur within 30 days; the rule thus ensures that fact discovery

                                  21   can be completed by the discovery deadline.

                                  22          Now pending before the Court is Plaintiff’s motion to continue the discovery deadlines.

                                  23   (Dkt. No. 125.) The Court held a hearing on the motion on April 1, 2021. For the reasons stated

                                  24   at the hearing, and for the reasons stated in Defendants’ opposition, Plaintiff has not shown good

                                  25   cause for her failure to comply with the current deadline. Nonetheless, so that this case can be

                                  26   decided on the merits, Plaintiff may take a 30(b)(6) deposition, but no others. Further, the Court

                                  27   gave the parties until October 4, 2021 to disclose any experts.

                                  28          A remaining issue is the scope of the 30(b)(6) deposition. The Court has reviewed
                                          Case 3:18-cv-02553-JSC Document 135 Filed 04/09/21 Page 2 of 2




                                   1   Plaintiff’s amended notice and concludes that Defendants need not prepare a witness on the

                                   2   following topics: Nos. 2 (except questions regarding 2(b) are appropriate), 5, 9, 10, 16, 17, 18, 19,

                                   3   33, 34 and 41. The relevance of such topics, if any, is disproportional to the time needed to

                                   4   prepare a witness, especially in light of the additional topics on which a witness needs to be

                                   5   prepared.

                                   6          Defendants’ opposition to Plaintiff’s motion sought discovery sanctions. Defendants seek

                                   7   fees and costs for responding to Plaintiff’s untimely discovery demands. Plaintiff has not had the

                                   8   opportunity to respond. However, it is also not clear as to what discovery demands Defendants

                                   9   refer. The Court is allowing the 30(b)(6) to go forward so no sanctions are warranted for

                                  10   responding to the notice. And any response to the additional deposition notices was negligible.

                                  11   The request for sanctions is denied.

                                  12          This Order disposes of Docket Nos. 107, 125.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 9, 2021

                                  15

                                  16
                                                                                                    JACQUELINE SCOTT CORLEY
                                  17                                                                United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
